09/01/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: OP 20-0311



                                   No. OP 20-0311


KELLY GENE SVIR,

                Petitioner,

         v.

PETER BLUDWORTH, Warden,
Crossroads Correction Center,

                Respondent.


                                       ORDER


         Upon consideration of Appellees’ motion for a 30-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including October 9, 2020, within which to prepare, serve, and file its response

brief.




MP                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           September 1 2020